Citation Nr: 0804754	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-29 024	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected degenerative disc disease at L2-4, L3-4, with 
spondylolysis and MRI evidence of retrolisthesis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In June 2003, the veteran filed to reopen a claim for service 
connection for a back disability.  In a December 2003 rating 
decision, the RO granted service connection, assigning a 10 
percent rating.  In a May 2004 rating decision, the RO 
confirmed the 10 percent rating.  The veteran filed a June 
2004 notice of disagreement regarding the rating assigned to 
the disability.  The RO issued a July 2005 statement of the 
case, and the veteran timely perfected his appeal by 
submitting a substantive appeal (VA Form 9).

The veteran was scheduled for a Board hearing, but he failed 
to appear for the hearing.  He did not present good cause for 
his failure to appear, nor did he request that the hearing be 
rescheduled.  The appeal was, therefore, processed as through 
the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704 (2007).


FINDING OF FACT

In a written communication received at the VA in August 2007, 
the veteran indicated his desire to withdraw from appellate 
status his claim for a rating in excess of 10 percent for his 
service-connected low back disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, which had perfected  his claim for a rating in 
excess of 10 percent for degenerative disc disease at L2-4, 
L3-4, with spondylolysis and MRI evidence of retrolisthesis, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.

VA received an August 2007 statement from the veteran 
indicating he wished to withdraw his pending appeal.  The 
statement fulfilled the form and content requirements for 
filing a withdrawal of appeal.  See 38 C.F.R. § 20.204.  In 
January 2008, the representative submitted a motion noting 
that the veteran wished to withdraw his appeal.  Accordingly, 
as the appeal has been withdrawn, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


